DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on June 28, 2022.
Claims 1, 10, and 20 have been amended.
Claims 3 and 13 have been cancelled.
Claims 21 and 22 have been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 20 are independent. As a result claims 1-2, 4-12, and 14-22 are pending in this office action.


Response to Arguments
Applicant's argument filed June 28, 2022 regarding the rejection of claim 20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claim 20, the applicants submit that the product includes “a non-transitory computer readable storage medium…"
The argument of claim 20, has been fully considered and is persuasive. Therefore, the 35 U.S.C. 101 rejection of claim 20 has been withdrawn.
Applicant's arguments filed June 28, 2022 regarding the rejection of claims 1, 10, and 20 under 35 U.S.C 102 (a)(2) have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2020/0201789) (hereinafter Durham) in view of Amarendran et al.  (US 2016/0078245) (hereinafter Amarendran).


Regarding claim 1, Durham teaches an apparatus comprising: a processor; a memory that stores code executable by the processor to (see Fig. 1, para [0093], discloses processor and memory): determine a block cipher key length for a data file based on data file contents (see para [0103-0106], discloses determining a block encryption key (cipher key) length for pointer (data file)  based on tweak input (data file content) of a block cipher); encrypt the data file with an encryption cipher using the block cipher key length (see Fig. 4, para [0048], para [0103], discloses binding data encryption and pointer by encrypting data using  pointer-based on secret data key and tweak that includes memory allocation size, type of object, and permissions).
Durham does not explicitly teach while preserving macroscopic artifacts of the data file contents in an encrypted form; and determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data filet wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches  preserving macroscopic artifacts of the data file contents in an encrypted form (see Fig. 4, para [0335], discloses identifying a reference (macroscopic artifact) of a  file type of a pre-encrypted version, the reference refers to what is displayed to the user to identify a file) ; and determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Durham/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham to preserve macroscopic artifacts of data file content from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and preserving macroscopic artifacts of data file content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Durham teaches a method comprising: determining, by use of a processor, a block cipher key length for a data file based on data file contents (see para [0103-0106], discloses determining a block encryption key (cipher key) length for pointer (data file)  based on tweak input (data file content) of a block cipher); encrypting the data file with an encryption cipher using the block cipher key (see Fig. 4, para [0048], para [0103], discloses binding data encryption and pointer by encrypting data using  pointer-based on secret data key and tweak that includes memory allocation size, type of object, and permissions).
Durham does not explicitly teach while preserving macroscopic artifacts of the data file contents in an encrypted form; and determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data filet wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches  preserving macroscopic artifacts of the data file contents in an encrypted form (see Fig. 4, para [0335], discloses identifying a reference (macroscopic artifact) of a  file type of a pre-encrypted version, the reference refers to what is displayed to the user to identify a file) ; and determining a data type for the encrypted data file from macroscopic artifacts of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Durham/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham to preserve macroscopic artifacts of data file content from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and preserving macroscopic artifacts of data file content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Durham teaches a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to (see Fig. 1, para [0417], discloses processor and medium): determine a block cipher key length for a data file based on data file contents (see para [0103-0106], discloses determining a block encryption key (cipher key) length for pointer (data file)  based on tweak input (data file content) of a block cipher); encrypt the data file with an encryption cipher using the block cipher key length (see Fig. 4, para [0048], para [0103], discloses binding data encryption and pointer by encrypting data using  pointer-based on secret data key and tweak that includes memory allocation size, type of object, and permissions).
Durham does not explicitly teach while preserving macroscopic artifacts of the data file contents in an encrypted form; and determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data filet wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches preserving macroscopic artifacts of the data file contents in an encrypted form (see Fig. 4, para [0335], discloses identifying a reference (macroscopic artifact) of a  file type of a pre-encrypted version, the reference refers to what is displayed to the user to identify a file) ; and determining a data type for the encrypted data file from macroscopic artifacts of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Durham/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham to preserve macroscopic artifacts of data file content from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and preserving macroscopic artifacts of data file content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 11, and 12, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham further teaches wherein the code is further executable by the processor to index the encrypted data file based on the data type (see para [0081], para [0129], discloses indexing any portion  of a cryptographically encoded pointer based on unique data such as encrypted slice of the base address plus a tag portion); and present a plurality of indexed encrypted data files that are organized based on the indexing (see Fig. 7, para [0129, 0131], discloses an indexed pointer context table).

Regarding claims 4 and 14, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham further teaches wherein the data type is determined by an encryption i a type model trained on training data comprising a plurality of encrypted and/or unencrypted data files and corresponding data types (see Fig. 8, para [0081], discloses a model-specific register for table entry context information associated with cryptographically encoded pointer to an object in memory).

Regarding claims 5 and 15, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham further teaches wherein the data type is determined by identifying the macroscopic artifacts from a pattern search and selecting the data type that corresponds to the macroscopic artifact  (see para [0116],  para [0123], discloses identifying a version number from a sequential number that is incremented by a predefined amount each time a pointer is generated for a particular memory allocation).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2020/0201789) (hereinafter Durham) in view of Amarendran as applied to claims 1 and 10, and in further view of Gadel et al.  (US 2010/0223314) (hereinafter Gadel).
Regarding claims 21 and 22, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham/Amarendran does not explicitly teach the encrypted data files are indexed into an image category, a video category, a document category, or an audio category; and the image category includes a people category, an object category, or a landscape category.
Gadel teaches the encrypted data files are indexed into an image category, a video category, a document category, or an audio category (see Figs. 3-4, para [0028], para [0033], discloses indexed encrypted files in a shared creative content database that includes respective video, auto, text, and image files); and the image category includes a people category, an object category, or a landscape category (see Fig. 5, element 218, element 224, para [0035], discloses a set of media-type segment displays (object categories) for selected media type window, such as video, audio, image, text or karaoke media types). 
Durham/Amarendran/Gadel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham/Amarendran to index encrypted data files from disclosure of Gadel. The motivation to combine these arts is disclosed by Gadel as “a need for an advanced apparatus and a user-friendly method that will provide for enhanced and advanced personalization of multimedia messages, such as enabling the selection of the visual elements” (para [0008]) and indexing encrypted data files is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2020/0201789) (hereinafter Durham) in view of Amarendran as applied to claims 1 and 10, and in further view of  Figueira (US 2019/0363877) (hereinafter Figueira).
Regarding claims 6 and 16, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham/Amarendran does not explicitly teach wherein the code is further executable by the processor to: determine a target entropy based on a data file length and the block cipher key length; and determine the encryption cipher based on the target entropy.
Figueira teaches wherein the code is further executable by the processor to: determine a target entropy based on a data file length and the block cipher key length (see para [0146], discloses determining entropy based on length of entropy pool array and determined length of key); and determine the encryption cipher based on the target entropy (see para [0125-0126], discloses determining encryption cipher based on ciphertext sequence and key).
Durham/Amarendran/Figueira are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham/Amarendran to determine target entropy from disclosure of Figueira. The motivation to combine these arts is disclosed by Figueira as “an improvement on existing encryption technology” (para [0160]) and determining target entropy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 17, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham/Amarendran does not explicitly teach wherein the block cipher key length is less than three orders of magnitude of the data file length
Figueira teaches wherein the block cipher key length is less than three orders of magnitude of the data file length (see para [0025], para [0122], discloses modifying any characteristic of a cryptosystem, including cipher key length).
Durham/Amarendran/Figueira are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham/Amarendran to determine target entropy from disclosure of Figueira. The motivation to combine these arts is disclosed by Figueira as “an improvement on existing encryption technology” (para [0160]) and determining target entropy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 8 and 18, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham/Amarendran does not explicitly teach wherein the block cipher key length has a minimum length sufficient to obscure data in the data file for the data type
Figueira teaches wherein the block cipher key length has a minimum length sufficient to obscure data in the data file for the data type (see para [0025], para [0122], discloses modifying any characteristic of a cryptosystem, including cipher key length).
Durham/Amarendran/Figueira are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham/Amarendran to determine target entropy from disclosure of Figueira. The motivation to combine these arts is disclosed by Figueira as “an improvement on existing encryption technology” (para [0160]) and determining target entropy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 2020/0201789) (hereinafter Durham) in view of Amarendran as applied to claims 1 and 10, and in further view of Sayers et al. (US 2019/0199521) (Sayers).
Regarding claims 9 and 19, Durham/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Durham/Amarendran does not explicitly teach wherein the data type is determined without access to a cipher key of the encryption cipher
Sayers teaches wherein the data type is determined without access to a cipher key of the encryption cipher (see Fig. 2, para [0062], para [0070], discloses Internet Of Things Access Node determining data type without access to cipher key of encryption cipher).
Durham/Amarendran/Sayers are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Durham to determine data type with no access to cipher key from disclosure of Sayers. The motivation to combine these arts is disclosed by Sayers as “protect networks efficiently and cost-effectively so that all network types can be protected” (para [0035]) and determining data type with no access to cipher key is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159